Title: To George Washington from Charles Cotesworth Pinckney, 2–5 August 1796
From: Pinckney, Charles Cotesworth
To: Washington, George


        (Duplicate)
       
        
          Dear Sr
          Charleston [S.C.] August 2d[–5] 1796
        
        You will find from my letter of the 27th ultimo that I have accepted the very important mission you have confided to me. I shall be prepared to sail for Philadelphia this day week if any Vessel is ready, but we have none of the usual Traders now in the Harbour, and whether any will arrive and be ready to sail by that time depends on the Wind which has for some time past been adverse. Should a good opportunity offer for New York & none for Philadelphia, I shall take my passage for the former port, & proceed from thence by Land to the latter. The intense heat of the weather, & the sickliness of our lower Country at this Season prevent my attempting the Journey from this City by Land. As I wish to be detained at Philadelphia as short a time as you may think consistent with the public service, I should be very glad if all the necessary papers & instructions were prepared before my arrival. If not improper I should request copies of all the letters & memorials that have passed both recently, & formerly from such a period as you may think necessary between the Gentlemen abroad & the Ministry there, and the Secretary of State at home, and also such as have passed between the Secretary of State & Minister at Philadelphia. As I do not know that I have any authority to entrust any person at Philadelphia with my appointment; I am obliged to request you to have the goodness to direct some proper person to engage a Passage in a good & safe Vessel for Mrs Pinckney, one of my Daughters & myself, in such time that we may arrive at the destined port if possible before the Equinox; & if that is improbable, that then the time of departure may be so contrived, that we may be on neither

Coast but upon the open Sea at that season—I have desired my friend Mr Burrows by this opportunity to take lodgings for us, as I intended to spend a short time at Philadelphia in my way to the Eastern States.
        I received yesterday a Letter from my Brother dated London the 8th of June mentioning that the non arrival of his Letters of recall & the reasons urged by me against his arrival in this Climate in the Autumn, would probably induce him to remain there till after the Equinox. He says they were in an unpleasant state of suspence in that Country with regard to the passing of Laws in this to give effect to the provisions of the Treaty. He adds that if the Emperor should follow the King of Sardinia’s example in making Peace, he does not see any probability that France and England will soon agree upon terms, as the French seem determined not to cede any of their own or the Dutch possessions conquered by the English, & none of the parties in England appear to be disposed to relinquish the whole of their conquests as the price of Peace. The original of your Letters have not yet arrived. With the sincerest veneration, esteem & attachment, I ever am your affectionate & obliged Sert
        
          Charles Cotesworth Pinckney
        
        
          August 5th 1796.
          P.S. The originals of your letters arrived to day the postmark is Richmd July 11. 1796—I shall appropriate the Three hundred Dollars as you designed them—There is no vessel in this Port bound for Philadelphia, but the Wind is Easterly & one is hourly expected, it is the Anne Capt: Switzer.
        
      